  Case 19-27531         Doc 30        Filed 05/12/20 Entered 05/12/20 16:04:51      Desc Main
                                        Document     Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 19 B 27531
         Frank J Plowden,                       )
                                                )     HON. Timothy A. Barnes
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;

         See attached service list.

       Please take notice that on June 4, 2020, at 1:30 p.m. I shall appear before the Honorable
Timothy A. Barnes in Courtroom 744 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion.

        That a party who objects to the motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of presentment.

                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
May 12, 2020.

/s/ Alexander Nohr ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                   Case
Label Matrix for local     19-27531
                        noticing           Doc 30 U.S.Filed  05/12/20
                                                        Bankruptcy Court Entered 05/12/20 16:04:51
                                                                                             ARS ACCOUNT Desc   Main
                                                                                                         RESOLUTION
0752-1                                                  Document
                                                  Eastern Division       Page 2 of 6         PO BOX 459079
Case 19-27531                                      219 S Dearborn                               Fort Lauderdale, FL 33345-9079
Northern District of Illinois                      7th Floor
Eastern Division                                   Chicago, IL 60604-1702
Tue May 12 16:00:47 CDT 2020
CMRE. 877-572-7555                                 (p)CREDITORS’ DISCOUNT & AUDIT CO      CDA   City of Chicago
3075 E IMPERIAL HWY STE                            ATTN KEN ARMSTRONG                           205 W Randolph # 1100
BREA, CA 92821-6733                                415 E MAIN ST                                c/o Goldman and Grant
                                                   PO BOX 213                                   Chicago, IL 60606-1813
                                                   STREATOR IL 61364-0213

City of Chicago - Parking and red Light Tick       City of Chicago Department of Finance        ComEd
121 N. LaSalle Street                              c/o Arnold Scott Harris P.C.                 3 Lincoln Center
Chicago, IL 60602-1202                             111 W. Jackson Ste. 600                      Bankruptcy Section
                                                   Chicago, IL 60604-3517                       Oakbrook Terrace, IL 60181-4204


Commonwealth Edison Company                        Daniel Landlord                              FIRST PREMIER BANK
Bankruptcy Department                              6646 s Greenwood                             c/o Jefferson Capital Systems LLC
1919 Swift Drive                                   Chicago, IL 60637-5255                       PO Box 7999
Oak Brook, IL 60523-1502                                                                        c/o Linda Dold
                                                                                                Saint Cloud Minnesota 56302-7999

FIRST PREMIER BANK                                 Harris & Harris LTD                          Hawthorne, Miya
c/o Jefferson Capital Systems LLC PO Box           111 West Jackson Boulevard Suite 400         106 S. 6th Street
c/o Linda Dold                                     Chicago, IL 60604-4135                       Springfield Illinois 62701
Saint Cloud, MN 56302


IL Secretary of State                              ILDCFS                                       Malloy, Daniel
2701 S. Dirksen Parkway                            106 S Sixth                                  6646 S. Greenwood Ave.
Springfield, IL 62723-0002                         Springfield, IL 62701                        Chicago Illinois 60637-5255



Peoples Gas                                        Premier Bankcard, Llc                        REGIONAL ACCEPTANCE CO
200 E. Randolph                                    Jefferson Capital Systems LLC Assignee       Po Box 1847
Chicago, IL 60601-6302                             Po Box 7999                                  Wilson, NC 27894-1847
                                                   Saint Cloud Mn 56302-7999


RGS FINANCIAL                                      RGS FINANCIAL                                Rexford Automotives
1700 JAY ELL DR STE 200                            PO Box 852039                                14300 Pulaski Rd
RICHARDSON Texas 75081-6788                        Richardson, TX 75085-2039                    Midlothian, IL 60445-2821



Sullivan Urgent Aid Centers, Ltd                   T Mobile/T-Mobile USA Inc                    Union Auto
PO Box 1123                                        by American InfoSource as agent              8700 S. CHICAGO AV
Minneapolis, MN 55440-1123                         4515 N Santa Fe Ave                          CHICAGO, IL 60617-2343
                                                   Oklahoma City, OK 73118-7901


Village of Crestwood                               Village of Crestwood                         Alexander P Nohr
Municipal Collections of America, Inc              PO Box 6131                                  The Semrad Law Firm, LLC
3348 Ridge Road                                    Carol Stream, IL 60197-6131                  20 S. Clark Street, 28th Floor
Lansing, Il 60438-3112                                                                          Chicago, IL 60603-1811
Elizabeth Placek Case 19-27531            Doc 30 Frank
                                                   Filed   05/12/20 Entered 05/12/20 16:04:51
                                                       J Plowden                                   Desc Main
                                                                                        Marilyn O Marshall
The Semrad Law Firm, LLC                               Document          Page
                                                 6646 S Greenwood Ave Apt 2s  3 of 6    224 South Michigan Ste 800
20 S. Clark                                          Chicago, IL 60637-5256                               Chicago, IL 60604-2503
28th Floor
Chicago, IL 60603-1811

Matthew W Wagar                                      Patrick S Layng
The Semrad Law Firm LLC                              Office of the U.S. Trustee, Region 11
20 S Clark Street                                    219 S Dearborn St
Chicago, IL 60603-1802                               Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CREDITORS DISCOUNT & A                               End of Label Matrix
415 E MAIN ST                                        Mailable recipients      34
STREATOR, IL 61364                                   Bypassed recipients       0
                                                     Total                    34
 Case 19-27531          Doc 30    Filed 05/12/20 Entered 05/12/20 16:04:51           Desc Main
                                    Document     Page 4 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 19 B 27531
         Frank J Plowden,                     )
                                              )       HON. Timothy A. Barnes
                                              )       CHAPTER 13
         DEBTOR.                              )

                                  MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Frank J Plowden, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13
Plan, Debtors state the following:

         1. On September 27, 2019, Debtor filed a petition for relief pursuant to Chapter 13 Title

            11 U.S.C.

         2. On December 12, 2019, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 100% of their

            allowed claims.

         4. The Chapter 13 Plan requires the Debtor to make plan payments to the Chapter 13

            Trustee in the amount of $460.00 monthly for 60 months.

         5. That during February of 2020, Debtor sustained a left foot injury, specifically plantar

            fasciitis, and was off work from the dates of February 17, 2020 to March 4, 2020.

            Please see Exhibit A, for Debtor’s medical documentation.

         6. That in addition, on April 1, 2020, Debtor’s primary physician issued a note to Debtor’s

            employer allowing Debtor to self-isolate at home throughout the duration of the

            Chicago “Shelter in Place” Order to Debtor’s pre-existing respiratory condition. Please

            see Exhibit B, a note to Debtor’s employer from his primary physician.
Case 19-27531      Doc 30     Filed 05/12/20 Entered 05/12/20 16:04:51          Desc Main
                                Document     Page 5 of 6


    7. That Debtor is employed as a mill operator with Maruichi Leavitt Pipe & Tube, LLC.

       Due to the Covid-19 pandemic and Debtor a higher at-risk individual, Debtor has been

       either off of work or working extremely limited hours. Please see Exhibit C for

       Debtor’s recent pay advices showing a material reduction of income.

    8. That on March 27, 2020, the Coronavirus Aid, Relief and Economic Security Act H.R.

       748 (CARES ACT) was signed into law.

    9. Under the CARES ACT, Section 1113(b) Debtors affected by the Covid-19 pandemic

       may petition the Court for plan modification, including, but not limited to extending

       the plan up to seven years from the date of confirmation.

    10. That Debtor has paid over $1,670.00 into his Chapter 13 plan.

    11. That Debtor expected to return to work during the month of June 2020.

    12. Debtor is in a position to make regular and ongoing trustee payments, if the payments

       are lowered to $370.00 per month.

    13. Debtor respectfully requests this Honorable Court defer the current plan default to the

       end of the plan of reorganization.

    14. Debtor further requests this Honorable Court to decrease the current Chapter 13 plan

       payment to $370.00 per month to ensure feasibility.

    15. Debtor further requests this Honorable Court to extend the Debtor’s Chapter 13 plan

       term to 84 months.

    16. Debtor is in a position to proceed with the instant case.

    17. Debtor filed the instant case in good faith and intends to complete the plan of

       reorganization.
  Case 19-27531       Doc 30     Filed 05/12/20 Entered 05/12/20 16:04:51         Desc Main
                                   Document     Page 6 of 6


       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order deferring the current plan default to the end

           of the Chapter 13 Plan of reorganization; and

       B. That this Honorable Court enter an Order decreasing the current Chapter 13 plan

           payment to $370.00 per month; and

       C. That this Honorable Court enter an Order extending the Debtor’s Chapter 13 plan term

           to 84 months; and

       D. For such other and further relief as the Court deems fair and proper.




Respectfully submitted,

/s/ Alexander Nohr ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
